Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, “particle sensor coupled to the power end and configured to transmit particle information regarding a quantity of particles in the fluid” is unclear and indefinite because a flow of fluid was recited with respect to the fluid end of the pump in line 4, not the power end.  The sensor is recited as coupled to the power end of the pump not the fluid end which contradicts the previous definition of the fluid flow in the fluid end of the pump. This renders it unclear if this is pumped fluid in the fluid end or lubrication fluid for the power end of the pump. The instant invention configures the various sensors, i. e., particle, temperature and vibration, to sense fluid parameters in the power end of the inter alia, and depicted in FIG.’s 2-5. That is, the sensors of the instant invention are not configured to sense the flow of pumped fluid in the fluid end of the pump per se. Therefore, the limitation is indefinite for not particularly pointing out and distinctly claiming the subject matter regarded as the invention. Clarification is required.  For examination, it will be interpreted with  sensors being arranged with respect to the flow of fluid in the power end of the pump. 
In claim 1, lines 7-8, “temperature sensor coupled to the power end and configured to transmit temperature information regarding a temperature of the fluid” is unclear and indefinite for the same reasons set forth above for the preceding particle sensor limitation   Clarification is required.  
In claim 4, lines 2-3, “for providing the fluid to the power end of the pump… for discharge of the fluid from the power end of the pump” is unclear and indefinite for the same reasons set forth in the rejection of claim 1.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayyouk et al. (U. S. Patent No. 10436766).
Regarding claim 1, Bayyouk et al. discloses  a hydraulic fracturing machine with pump failure detection system (Abstract, FIG.’s 1-25, multiple inter-related embodiments of pumping systems having failure detection/health monitoring systems disclosed), the hydraulic fracturing machine comprising: 
a hydraulic fracturing pump 16, 18, 20, 22, 52 (FIG.’s 8-12 & 14A/B, col. 9, lls. 1-10; col. 28, lls. 60-65;  fracturing pumping systems, multiple disclosed, and fracturing pump 52 with failure/detection system implementations) having a power end 120, 176 and a fluid end (FIG. 8, col. 23, lls. 40-55, fluid end not shown, multiple power ends disclosed), the power end 120, 176 including a plurality of roller bearings (FIG. 15, col. 30, lls. 5-10, bearings located in power end with crankshaft), the fluid end having a flow of fluid (broadly inherent for pumping fracking fluid); 
a particle sensor 54, 92 (FIG.’s 3, 6 & 9A, col. 11, lls.5-20; col. 25, lls 28-30, different types of sensors discussed broadly with respect to FIG. 3 block diagram; specifics oil quality sensor 92, the recited particle sensor, discussed in further detail with respect to FIG.’s 6 & 9A) coupled to the power end 120, 176 
a temperature sensor 54,94 (col. 11, lls.5-20; col. 18, ln.65 to col. 19, ln. 5) coupled to the power end 120, 176 and configured to transmit temperature information regarding a temperature of the fluid; 
a vibration sensor 54, 184 (FIG. 14B, col. 11, lls.5-20; col. 29, lls 15-20) coupled to the power end and configured to transmit vibration information regarding a vibration of each of the plurality of roller bearings (FIG. 15, step 220, accel sensors interpreted and providing vibration information for plurality of bearings); 
and an electronic control module 56 (FIG.’;s 1-3 & 6, col. 11, lls. 12-30, “gateway 56” interpreted as recited ECM) configured to analyze the particle information, the temperature information and the vibration information, and to calculate a failure warning level based on the analysis (FIG.’s 5, 7, 19, & 21, inter alia,  flow chart steps for determining various alerts/alarms, predicting wear based upon monitored pump parameters, interpreted broadly as calculating failure waring level accordingly) .
Re. claim 2, Bayyouk discloses wherein the electronic control module 56 is further configured to receive the particle information, the temperature information and the vibration information transmitted by the particle sensor, the temperature sensor and the vibration sensor (FIG.’s 3 & 14A, col. 11, lls 12-35, sensors in communication with control module as shown in block diagrams) .
Re. claim 3, Bayyouk discloses wherein the electronic control module 56 is further configured to provide the calculated failure warning level to an operator of the hydraulic fracturing machine (FIG.’s 5, 7 & 15, 16, inter alia, showing alarm activation steps, interpreted as providing failure level warning to operator).
Re. claim 9, Bayyouk discloses the particle sensor 92 is positioned downstream from a fluid filter 174 (FIG.’s 6 & 12, shown, since sensor 92 is disclosed as being arranged on power end of pump assembly 52 and the filer is shown as positioned upstream of the reciprocating pump assembly 52, the sensor is located downstream fluid filter 174).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk et al. (U. S. Patent No. 10436766).
As to claim 16, Bayyouk discloses a method of detecting a failure of a hydraulic pump (Abstract, FIG.’s 1-25, multiple interrelated embodiments and failure detection/health monitoring methods disclosed), the method comprising: 

monitoring pump speed signals of the hydraulic pump (FIG. 4, col. 15, lls 40-55, step 78 determining speed); 
monitoring temperature signals of the fluid (col. 11, lls.5-20; col. 18, ln.65 to col. 19, ln. 5, measuring temperature of lubrication fluid); 
monitoring fluid quality signals of the fluid (col. 18, lls. 5-20, determining oil quality or condition); 
monitoring vibration signals of a power end of the hydraulic pump (FIG.’s 14B & 15, using accel sensor to determine vibration and correlate vibration data, step 216); 
analyzing the temperature signals to determine a temperature value (col. 18, ln.65 to col. 19, ln. 5, generating a temperature value inherent upon measuring determination); 
analyzing the fluid quality signal to determine a fluid quality value (col. 18, lls. 5-20, determining oil quality or condition);  
performing vibration based detection calculations on the vibration signals (FIG. 15, col. 31, lls. 20-30, steps 216 & 218 – interpreted broadly as performing vibration based detection calculations), the pump speed signals and the discharge pressure signals to determine a vibration value (determining a value inherent following calculating and correlating vibration data); 
, inter alia, method/algorithms indicated in flow charts broadly disclose determining warning levels or alarm conditions and displaying information to a user in accordance with the recited calculation).
Bayyouk is silent as to triggering a temperature warning if the temperature value exceeds a predetermined temperature threshold and triggering a fluid quality warning if the fluid quality value exceeds a predetermined quality threshold.  Bayyouk generally discloses raising alert/alarm levels due to the combination of conditions (see FIG.’s 4, 5 & 7) but not expressly trigging based upon specific temperature or fluid quality warnings per se.  In this regard, triggering individual warnings based upon the temperature and fluid quality would follow once the data is measured.  Therefore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to trigger the recited temperature and fluid quality warnings in order to logically and intuitively provide the information to a user in the event of a deterioration in operating performance conditions. 
As to claim 17, Bayyouk discloses the hydraulic pump includes a power end 120, 176 and a fluid end (FIG. 8, col. 23, lls. 40-55, fluid end not shown, multiple power ends disclosed ), the power end including a plurality of roller bearings (FIG. 15, col. 30, lls. 5-10, bearings in power end with crankshaft).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk et al. (U. S. Patent No. 10436766) in view of Tiller et al. (U. S. Patent Application Publication No. 2011/0239856).
As to claim 4, Bayyouk is discussed above but is silent as to the power end including an inlet valve for providing the fluid to the power end of the pump and an outlet valve for discharge of the fluid from the power end of the pump. Bayyouk describes its lubrication system connections to the power end 120 (FIG.’s 8-12) including a rotary union 151 (col. 24, lls. 58-65) which is for distributing fluid to the rotational components but not a valve arrangement per se.  However, it is common to provide a pump lubrication system with flow control valves.  In this regard, Tiller teaches a lubrication system 32 for a reciprocating pump with inlet and outlet valves 40, 46 for providing lubricant to the pump (FIG. 1, para. 0013).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide inlet and outlet valves for the power end of Bayyouk in order to provide pressure regulated lubricant to the pump components as taught by Tiller, Id.

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk et al. (U. S. Patent No. 10436766) in view of Miller (U. S. Patent Application Publication No. 2004/0167738).
As to claim 6, Bayyouk is discussed above and discloses the vibration sensor 184 is coupled to the power end 176 of the hydraulic pump (FIG., 14B, accel sensor shown arranged on power end broadly interpreted as housing, inherently including roller per se.  In this regard, Miller teaches a pump performance monitoring system with a vibration sensor 56 mounted on a housing of the power end of the pump (FIG. 1, para. 0036)  located proximate a plurality of roller bearings (shown but bearings not labelled).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to mount the vibration sensor on the housing of the power end proximate the plurality of roller bearings in order to sense vibrations of the rotating parts including the crankshaft and bearings as demonstrated by Miller. 
As to claim 7, Bayyouk discloses  including a plurality of vibration sensors (col. 28, lls 39-45,  “the one or more sensors 54 include one or more power end uniaxial accelerometers, one or more power end biaxial accelerometers, a plurality of power end triaxial accelerometers, or any combination thereof”) but is silent as to expressly indicating that the sensors are positioned proximate the plurality of roller bearings.   In this regard,  Miller teaches a pump performance monitoring system with a vibration sensor 56 mounted on a housing of the power end of the pump (FIG. 1, para. 0036)  located proximate a plurality of roller bearings (shown but bearings not labelled).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to mount the vibration sensor on the housing of the power end proximate the bearings in order to sense vibrations of the rotating parts including the crankshaft and bearings as demonstrated by Miller.
As to claim 8, Bayyouk is discussed above and discloses the vibration sensor 184 is coupled to the power end 176 of the hydraulic pump (FIG., 14B, accel sensor shown arranged on power end) but is silent as to the at least one of the vibration sensors being coupled to the housing of the power end of the hydraulic pump and at least one of the plurality of vibration sensors are coupled to a gear cover of the power end of the hydraulic pump. In this regard, Miller teaches a pump performance monitoring system with a vibration sensor 56 mounted on a housing of the power end of the pump which is considered to form the recited gear cover due to its location covering the rotating parts per se (FIG. 1, para. 0036, housing at the designated location with the sensor 56 is considered to form recited gear cover broadly) located proximate a plurality of roller bearings (shown but bearings not labelled).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to mount the vibration sensor on the housing of the power end, the gear cover, in order to sense vibrations of the rotating parts including the crankshaft and bearings as demonstrated by Miller.
As to claim 18, Bayyouk is discussed above and further discloses the vibration signals are monitored using a plurality of vibration sensors (col. 28, lls 39-45,  “the one or more sensors 54 include one or more power end uniaxial accelerometers, one or more power end biaxial accelerometers, a plurality of power end triaxial accelerometers, or any combination thereof”) but is silent as to the vibration sensors positioned proximate each of the plurality of roller bearings. In this regard,  Miller teaches a pump performance monitoring system with a vibration sensor 56 mounted on a housing of the power end of the pump (FIG. 1, para. 0036)  located proximate a plurality of roller bearings (shown but bearings not labelled).   With this in mind, it would have been 
As to claim 19, Bayyouk, once modified, further discloses analyzing the vibration signals to identify a location of failure corresponding to at least one of the plurality of roller bearings  (FIG. 15, steps 218, 220; FIG. 21, col. 33, lls 35-60, determining and reporting bearing failure and location).
As to claim 20, Bayyouk discloses analyzing the vibration signals to identify a type of failure occurring at the location of failure (FIG. 15, steps 218, 220; FIG. 21, col. 33, lls 35-65, indicating wear life interpreted as type of failure broadly).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 10-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record either alone or in combination does not teach or fairly suggest the hydraulic fracturing machine of claim 1 including each and every recited limitation in claims 4 and 5.   
With respect to claim 10 and its dependents, the prior art of record either alone or in combination does not teach or fairly suggest the failure detection system for a hydraulic pump including a lubrication system including each and every recited limitation.
It is the Examiner’s opinion that modifying the applied art in the manner recited in the indicated allowable claims would not be foreseeable without resorting to using improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrne et al. (U. S. Patent Application Publication No. 2016/0177945) discloses a reciprocating pump having a lubrication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746